UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 Date of Report (Date of earliest event reported) July 14, 2011 814-00201 (Commission File Number) MVC CAPITAL, INC. (the "Fund") (Exact name of registrant as specified in its charter) DELAWARE, 943346760 (Jurisdiction of Incorporation) (IRS Employer Identification Number) 287 Bowman Avenue 2nd Floor Purchase, NY10577 (Address of registrant's principal executive office) 914-701-0310 (Registrant's telephone number) (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) ITEM 8.01.OTHER EVENTS. On July 14, 2011, the Board of Directors of MVC Capital, Inc. (the “Fund”) approved a share repurchase program authorizing up to $5 million in share repurchases.The share repurchase program has no time limit.Under the share repurchase program, shares may be repurchased from time to time at prevailing market prices during the Fund’s open trading periods.The repurchase program does not obligate the Fund to acquire any specific number of shares and may be discontinued at any time.A copy ofthe press release announcing the share repurchase program is included as exhibit 99.1 of this report. ITEM 9.01. FINANCIAL STATEMENTS AND EXHIBITS. Exhibit 99.1.Press release dated July 19, 2011 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. MVC CAPITAL, INC. By: /s/ Michael Tokarz Michael Tokarz Chairman Dated:July 19, 2011
